DETAILED ACTION
	This action is responsive to the following communication: the response filed 12/27/2021.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 18-22 are cancelled; 1-17 and 23-25 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/06/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 2017/0077184 ‒hereinafter Kikuchi).

Regarding claim 1, Kikuchi discloses a method, comprising:
forming (fig. 2A) a first set of access lines (30; para 40) for a memory device (para 0018);
oxidizing (i.e. forming an oxygen compound with a conductive material for access lines 30; para 0041), for a first amount of time (a first amount of time for oxidizing of access lines 30; para 0041), the first set of access lines to a first degree (a first degree of oxygen concentration; para 0041);
forming (fig. 5A), after oxidizing the first set of access lines (i.e. after forming the oxygen compound of access lines 30; fig. 2A), a second set of access lines (90; para 0058, 0060) for the memory device (para 0018); and
oxidizing (i.e. forming an oxygen compound with a conductive material for access lines 90; para 0059), for a second amount of time (a second amount of time for oxidizing of access lines 90; para 0059) different than the first amount of time (forming and oxidizing of second access lines 90 is considered to occur after forming and oxidizing of access lines 30; fig. 2A, 5A), the second set of access lines to a second degree (a second degree of oxygen concentration; para 0059).

Regarding claim 2, Kikuchi discloses the method, wherein the second set of access lines are above the first set of access lines (fig. 5A).

Regarding claim 4, Kikuchi discloses the method, further comprising: forming a first deck of memory cells coupled with the first set of access lines; and forming a second deck of memory cells coupled with the second set of access lines (fig. 5A-5B; para 0067-0068).

Regarding claim 23, Kikuchi discloses a method, comprising: 
forming a plurality of decks (alternating stacks (30, 60) form a plurality of decks; fig. 5A) of memory cells (para 0074); 
forming (fig. 2A, 5A) a plurality of sets of access lines (30, 90; fig. 2A, 5B), wherein each of the plurality of sets of access lines (each set of access lines 30 and 90; fig. 2A, 5B) is coupled (i.e. electrically coupled) with at least one of the plurality of decks of memory cells (i.e. with the alternating stacks; fig. 6; para 0074); 
oxidizing (i.e. forming an oxygen compound with a conductive material for access lines 30; para 0041), for a first amount of time (a first amount of time for oxidizing of access lines 30; para 0041), a first set of access lines (30; fig. 2A) included in the plurality of sets of access lines (30, 90; fig. 2A, 5B), wherein oxidizing the first set of access lines comprises forming (forming the oxygen compound; para 0041), within each access line of the first set of each access line (30; fig. 2A), a respective first layer of metal oxide that has a first thickness (within each access line 30 the first set, the conductive material is oxidized which forms a first layer of metal oxide, each access line 30 having a respective thickness position; para 0041); and
oxidizing (i.e. forming an oxygen compound with a conductive material for access lines 90; para 0059), for a second amount of time (a second amount of time for oxidizing of access lines 90; para 0059) different than the first amount of time (forming and oxidizing of second access lines 90 is considered to occur after forming and oxidizing of access lines 30; fig. 2A, 5A), a second set of access lines (90; para 0058, 0060) included in the plurality of sets of access lines (30, 90; fig. 2A, 5B).

Regarding claim 24, Kikuchi discloses the method, wherein oxidizing the second set of access lines comprises:
forming (fig. 5A), within each access line of the second set of access lines (90; fig. 5A), a respective second layer of metal oxide that has a second thickness (within each access line 90 of the second set, the conductive material is oxidized which forms a second layer of metal oxide, each access line 90 having a respective thickness position; para 0059).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2017/0077184 ‒hereinafter Kikuchi).

Regarding claim 3, Kikuchi does not expressly disclose the method, wherein the second degree is less than the first degree.
Kikuchi teaches the second degree is a range from 0 to 0.1 (para 0059) and the first degree is less than .1 (para 0041).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kikuchi is modifiable as taught to include the second degree is less than the first degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation and skill in the art, as consistent with the teachings of Kikuchi.  

Claim(s) 5-6, 8, 10-12, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2017/0077184 ‒hereinafter Kikuchi) in view of Lee et al. (US 2019/0123262 ‒hereinafter Lee).

Regarding claim 5, Kikuchi discloses the method, wherein: oxidizing the first set of access lines comprises exposing the first set of access lines to oxygen; and oxidizing the second (para 0041, 0059).
Kikuchi does not expressly disclose exposing to plasma that comprises oxygen.
Lee discloses exposing to plasma that comprises oxygen (para 0107-0108).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that a second set of metal lines may be formed after oxidizing a first set of metal lines, thus the device of Kikuchi is modifiable as taught by Lee for the purpose of facilitating formation of metal lines by ensuring a stable and uniform oxidizing process without unwanted dispersions (para 0054-0055 of Lee).

Regarding claim 6, Kikuchi does not expressly disclose the method, wherein: the first set of access lines are exposed to plasma that comprises oxygen as part of a first dry etch process; and the second set of access lines are exposed to plasma that comprises oxygen as part of a second dry etch process.
Lee discloses exposed to plasma that comprises oxygen (para 0107-0108) as part of a dry etch process (para 0085).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that a second set of metal lines may be formed after oxidizing a first set of metal lines, thus the device of Kikuchi is modifiable as taught by Lee for the purpose of facilitating formation of metal lines by ensuring a stable and uniform oxidizing process without unwanted dispersions (para 0054-0055 of Lee).

Regarding claim 8, Kikuchi discloses the method, wherein: the first set of access lines are exposed oxygen for the first amount of time (para 0041), the first degree based at least in part on the first amount of time (the oxygen concentration in the first access lines is based partly on the time it takes to oxidize the oxygen compound with the conductive material of the first set; para 0041); and the second set of access lines are exposed to oxygen for the second amount of time (para 0059), the second degree based at least in part on the second amount of time (the oxygen concentration in the second access lines is based partly on the time it takes to oxidize the oxygen compound with the conductive material of the second set; para 59).
Kikuchi does not expressly disclose exposed to plasma that comprises oxygen
Lee discloses exposing to plasma that comprises oxygen (para 0107-0108).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that a second set of metal lines may be formed after oxidizing a first set of metal lines, thus the device of Kikuchi is modifiable as taught by Lee for the purpose of facilitating formation of metal lines by ensuring a stable and uniform oxidizing process without unwanted dispersions (para 0054-0055 of Lee).

Regarding claim 10, Kikuchi, as modified, does not expressly disclose the method, further comprising: exciting the plasma to which the first set of access lines are exposed using a first amount of power, wherein the first degree is based at least in part on the first amount of power; and exciting the plasma to which the second set of access lines are exposed using a second amount of power, wherein the second degree is based at least in part on the second amount of power.
Lee discloses exciting plasma using an amount of power (plasma concentrated at metal target 1530 are excited when a direct current power supply applies a voltage to the metal target 1530; para 0137, 0139), a degree is based at least in part on the amount of power (degree of oxidizing is based partly on the applied power supply; para 0139).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that a second set of metal lines may be formed after oxidizing a first set of metal lines, thus the device of Kikuchi is modifiable as taught by Lee for the purpose of facilitating formation of metal lines by ensuring a stable and uniform oxidizing process without unwanted dispersions (para 0054-0055 of Lee).

Regarding claim 11, Kikuchi disclose the method, wherein: the first set of access lines are exposed to oxygen; and the second set of access lines are exposed to oxygen (para 0041, 0059).
Kikuchi does not expressly disclose exposed to plasma that comprises oxygen under a first amount of pressure, the first degree based at least in part on the first amount of pressure; and exposed to plasma that comprises oxygen under a second amount of pressure, the second degree based at least in part on the second amount of pressure.
Lee discloses exposed to plasma that comprises oxygen (para 0107-0108) under an amount of pressure (of oxygen gas; para 0109), a degree is based at least in part on the amount of pressure (degree of oxidizing is based partly on the oxygen gas; para 0109).
(para 0054-0055 of Lee).

Regarding claim 12, Kikuchi discloses the method, wherein: the first set of access lines are exposed to oxygen in a first concentration, the first degree based at least in part on the first concentration (para 0041); and the second set of access lines are exposed to oxygen in a second concentration, the second degree based at least in part on the second concentration (para 0059).
Lee discloses exposing to plasma that comprises oxygen (para 0107-0108).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that a second set of metal lines may be formed after oxidizing a first set of metal lines, thus the device of Kikuchi is modifiable as taught by Lee for the purpose of facilitating formation of metal lines by ensuring a stable and uniform oxidizing process without unwanted dispersions (para 0054-0055 of Lee).

Regarding claim 25, Kikuchi discloses the method, wherein: oxidizing the first set of access lines is based at least in part on exposing the set of access lines to oxygen (fig. 15).
Kikuchi does not expressly disclose exposing the first set of access lines to plasma comprising oxygen or exposing the set of access lines to hydrogen peroxide.
plasma comprising oxygen or exposing the set of access lines to hydrogen peroxide (para 0107-0108).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that a second set of metal lines may be formed after oxidizing a first set of metal lines, thus the device of Kikuchi is modifiable as taught by Lee for the purpose of facilitating formation of metal lines by ensuring a stable and uniform oxidizing process without unwanted dispersions (para 0054-0055 of Lee).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2017/0077184 ‒hereinafter Kikuchi) in view of Lee et al. (US 2019/0123262 ‒hereinafter Lee), further in view of Yamakazi et al. (US 2019/0006386 ‒hereinafter Yamakazi).

Regarding claim 7, Kikuchi discloses the method, wherein the first set of access lines and the second set of access lines are formed on a wafer (para 0021).
Kikuchi, as modified, does not expressly disclose, further comprising: applying a first voltage to the wafer while the first set of access lines are exposed to plasma that comprises oxygen, wherein the first degree is based at least in part on the first voltage; and applying a second voltage to the wafer while the second set of access lines are exposed to plasma that comprises oxygen, wherein the second degree is based at least in part on the second voltage.
applying a voltage to the substrate while access lines are exposed to plasma that comprises oxygen (para 0405, 0409), a degree is based at least in part on the voltage (a degree of exposure is based partly on the applied voltage; para 0409).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kikuchi is further modifiable as taught by Yamakazi for the purpose of suppressing electrical disturbances of the memory device in an integrated stacked structure (para 0009-0010 of Yamakazi).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2017/0077184 ‒hereinafter Kikuchi) in view of Lee et al. (US 2019/0123262 ‒hereinafter Lee), further in view of Arayashiki et al. (US 2015/0069318 ‒hereinafter Arayashiki).

Regarding claim 9, Kikuchi discloses the method, wherein the first set of access lines and the second set of access lines are formed on a wafer (para 0021).
Kikuchi, as modified, does not expressly disclose further comprising:
heating the wafer to a first temperature while the first set of access lines are exposed to plasma that comprises oxygen, wherein the first degree is based at least in part on the first temperature; and heating the wafer to a second temperature while the second set of access lines are exposed to plasma that comprises oxygen, wherein the second degree is based at least in part on the second temperature.
(crystalline silicon substrate; para 0051), exposed to plasma that comprises oxygen (para 0052, 0107-0108).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that a second set of metal lines may be formed after oxidizing a first set of metal lines, thus the device of Kikuchi is modifiable as taught by Lee for the purpose of facilitating formation of metal lines by ensuring a stable and uniform oxidizing process without unwanted dispersions (para 0054-0055 of Lee).
Arayashiki discloses wherein the first set of access lines and the second set of access lines are formed further comprising: heating to a first temperature while the first set of access lines are exposed to oxygen (a first temperature for thermal oxidation treatment of the first set of access lines; para 0082), wherein the first degree is based at least in part on the first temperature (the oxygen concentration in the first set of bit lines is based partly on the first temperature to thermally oxidize the silver-titanium alloy of the first set; para 0082; fig. 17); and heating to a second temperature while the second set of access lines are exposed to oxygen (a second temperature for thermal oxidation treatment of the first set of access lines; para 0082), wherein the second degree is based at least in part on the second temperature (the oxygen concentration in the second set of bit lines is based partly on the second temperature to thermally oxidize the silver-titanium alloy of the second set; para 0082; fig. 17).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kikuchi is further modifiable as taught by Arayashiki for the purpose of improving performance characteristics of the device (para 0092 of Arayashiki).

Claim(s) 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2017/0077184 ‒hereinafter Kikuchi) in view of Lee et al. (US 2019/0123262 ‒hereinafter Lee), further in view of Wang et al. (US 2018/0114720 ‒hereinafter Wang).

Regarding claim 13, Kikuchi, as modified, does not expressly disclose the method, wherein: oxidizing the first set of access lines comprises exposing the first set of access lines to hydrogen peroxide; and oxidizing the second set of access lines comprises exposing the second set of access lines to hydrogen peroxide.
Wang discloses oxidizing exposing to hydrogen peroxide (para 0037).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that a degree of oxidizing is based at least in part on the varied concentrations of hydrogen peroxide during exposure, thus the device of Kikuchi is further modifiable as taught by Wang for the purpose of fabricating layers of embedded semiconductor device with enhanced electrical performance given flexible parameters (para 0022 of Wang).

Regarding claim 14, Kikuchi, as modified, does not expressly disclose the method, further comprising: exposing the first set of access lines to ammonium hydroxide while the first set of access lines are exposed to hydrogen peroxide; and exposing the second set of access lines to ammonium hydroxide while the second set of access lines set of access lines are exposed to hydrogen peroxide.
Wang discloses oxidizing exposing to ammonium hydroxide while exposed to hydrogen peroxide (para 0037).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that a degree of oxidizing is based at least in part on the varied concentrations of hydrogen peroxide during exposure, thus the device of Kikuchi is further modifiable as taught by Wang for the purpose of fabricating layers of embedded semiconductor device with enhanced electrical performance given flexible parameters (para 0022 of Wang).

Regarding claim 16, Kikuchi, as modified, does not expressly disclose the method, wherein: the first set of access lines are exposed to hydrogen peroxide for the first amount of time, the first degree based at least in part on the first amount of time; and the second set of access lines are exposed to hydrogen peroxide for the second amount of time, the second degree based at least in part on the second amount of time.
Wang discloses oxidizing exposing to hydrogen peroxide for an amount of time, a degree based at least in part on the amount of time (para 0037).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that a degree of oxidizing is based at least in part on the varied concentrations of hydrogen peroxide during exposure, thus the device of Kikuchi is (para 0022 of Wang).

Regarding claim 17, Kikuchi, as modified, does not expressly disclose the method, wherein: exposing the first set of access lines to hydrogen peroxide comprises exposing the first set of access lines to a first solution that comprises hydrogen peroxide in a first concentration, the first degree based at least in part on the first concentration; and exposing the second set of access lines to hydrogen peroxide comprises exposing the second set of access lines to a second solution that comprises hydrogen peroxide in a second concentration, the second degree based at least in part on the second concentration.
Wang discloses exposing to hydrogen peroxide comprises exposing to a first solution that comprises hydrogen peroxide in a first concentration; and exposing to hydrogen peroxide comprises exposing to a second solution that comprises hydrogen peroxide in a second concentration (para 0037).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that an degree of oxidizing is based at least in part on the varied concentrations of hydrogen peroxide during exposure, thus the device of Kikuchi is further modifiable as taught by Wang for the purpose of fabricating layers of embedded semiconductor device with enhanced electrical performance (para 0022 of Wang).

Allowable Subject Matter
Claim(s) 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 15, the prior art fails to teach or suggest the claimed limitations, namely exposing the first set of access lines to ammonium hydroxide before the first set of access lines are exposed to hydrogen peroxide; and exposing the second set of access lines to ammonium hydroxide before the second set of access lines set of access lines are exposed to hydrogen peroxide.
The allowable claims are supported in at least fig. 7 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267           (fax 571-273-2267).  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______